Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149046 & (94)                                                                                        Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  CHARLES MOODY,                                                                                          David F. Viviano
           Plaintiff,                                                                                 Richard H. Bernstein,
                                                                                                                      Justices

  and
  GET WELL MEDICAL TRANSPORT,
  PROGRESSIVE REHAB CENTER and
  CAROL REINTS, INC.,
           Plaintiffs-Appellants,
  v                                                                 SC: 149046
                                                                    COA: 301783
                                                                    Wayne CC: 10-006722-AV
  HOME OWNERS INSURANCE
  COMPANY,
           Defendant-Appellee.

  _____________________________________/

        On order of the Court, the motion to dismiss appeal is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2015
         h0128
                                                                               Clerk